Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 21, 2022.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-22-00467-CV



              IN RE PULICE CONSTRUCTION, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-01326

                         MEMORANDUM OPINION

      On Monday, June 27, 2022, relator Pulice Construction, Inc. filed a petition
for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this Court to compel the Honorable
Tanya Garrison, presiding judge of the 157th District Court of Harris County, to
vacate the trial court’s May 24, 2022 order denying Pulice’s Motion to Compel
Forensic Cellphone Examination.      Relator also asks this Court to compel the
Honorable Donna Roth to vacate her June 13, 2022 order denying Pulice’s Motion
to Reconsider the Court’s Order Denying Pulice’s Motion to Compel Forensic
Cellphone Examination, or in the Alternative, Pulice’s Amended Motion to
Compel Discovery and Inspection of the Cell Phone.1

        On July 13, 2022, relator notified the Court by letter that it no longer wished
to proceed on its petition for writ of mandamus because the parties had reached a
settlement in the underlying case.

        Accordingly, we dismiss relator’s petition for writ of mandamus as moot.


                                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.




        1
           The Honorable Donna Roth is a judge of the 295h District Court in Harris County, Texas. The
local rules for the Harris County Civil District Courts permit district judges to preside for one another, so
long as the case remains pending in the original court. See Rule 3.2.6, Harris County District Courts
Rules of the Civil Trial Division (effective 04/28/2014).
                                                     2